                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 1 of 17 Page ID #:666



                               1   KATHLEEN STRICKLAND (SBN 64816)
                                   STEPHAN CHOO (SBN 284395)
                               2   ROPERS MAJESKI PC
                                   150 Spear Street, Suite 850
                               3   San Francisco, CA 94105
                                   Telephone: 415.543.4800
                               4   Facsimile: 415.972.6301
                                   Email:      kathleen.strickland@ropers.com
                               5               stephan.choo@ropers.com
                               6   Attorneys for Defendant
                                   WAL-MART STORES, INC.
                               7
                               8                              UNITED STATES DISTRICT COURT
                               9                             CENTRAL DISTRICT OF CALIFORNIA
A Professional Corporation




                             10
      San Francisco




                             11    DARNELL HENLEY,                                  Case No. 2:20-cv-02902 GW (ASx)
                             12                         Plaintiff,                  STIPULATED PROTECTIVE
                                                                                    ORDER
                             13             v.
                             14    WAL-MART STORES, INC.; DOES 1                    Judge:           Hon. George H. Wu
                                   to 20,                                           Trial Date:      October 13, 2020
                             15
                                                        Defendants.
                             16
                             17     1.      A.        PURPOSES AND LIMITATIONS
                             18             Discovery in this action is likely to involve production of confidential,
                             19    proprietary, or private information for which special protection from public
                             20    disclosure and from use for any purpose other than prosecuting this litigation
                             21    may be warranted. Accordingly, the parties hereby stipulate to and petition the
                             22    Court to enter the following Stipulated Protective Order. The parties
                             23    acknowledge that this Order does not confer blanket protections on all disclosures
                             24    or responses to discovery and that the protection it affords from public disclosure
                             25    and use extends only to the limited information or items that are entitled to
                             26    confidential treatment under the applicable legal principles. The parties further
                             27    acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
                             28    Order does not entitle them to file confidential information under seal; Civil Local
                                   4832-4842-5670.2
                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                                  CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 2 of 17 Page ID #:667



                               1   Rule 79-5 sets forth the procedures that must be followed and the standards that
                               2   will be applied when a party seeks permission from the court to file material under
                               3   seal.
                               4            B.        GOOD CAUSE STATEMENT
                               5            This action is likely to involve trade secrets, customer and pricing lists
                               6   and other valuable research, development, commercial, financial, technical and/or
                               7   proprietary information for which special protection from public disclosure and
                               8   from use for any purpose other than prosecution of this action is warranted. Such
                               9   confidential and proprietary materials and information consist of, among other
A Professional Corporation




                             10    things, confidential business or financial information, information regarding
      San Francisco




                             11    confidential business practices, or other confidential research, development, or
                             12    commercial information (including information implicating privacy rights of
                             13    third parties), information otherwise generally unavailable to the public, or which
                             14    may be privileged or otherwise protected from disclosure under state or federal
                             15    statutes, court rules, case decisions, or common law. Accordingly, to expedite the
                             16    flow of information, to facilitate the prompt resolution of disputes over
                             17    confidentiality of discovery materials, to adequately protect information the parties
                             18    are entitled to keep confidential, to ensure that the parties are permitted
                             19    reasonable necessary uses of such material in preparation for and in the conduct of
                             20    trial, to address their handling at the end of the litigation, and serve the ends of
                             21    justice, a protective order for such information is justified in this matter. It is the
                             22    intent of the parties that information will not be designated as confidential for
                             23    tactical reasons and that nothing be so designated without a good faith belief that
                             24    it has been maintained in a confidential, non-public manner, and there is good
                             25    cause why it should not be part of the public record of this case.
                             26    2.       DEFINITIONS
                             27             2.1       Action: This pending federal law suit identified with its caption and
                             28    case number.
                                   4832-4842-5670.2
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                -2-             CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 3 of 17 Page ID #:668



                               1            2.2       Challenging Party: a Party or Non-Party that challenges the
                               2   designation of information or items under this Order.
                               3            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
                               4   how it is generated, stored or maintained) or tangible things that qualify for
                               5   protection under Federal Rule of Civil Procedure 26(c), and as specified above
                               6   in the Good Cause Statement.
                               7            2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
                               8   their support staff).
                               9            2.5       Designating Party: a Party or Non-Party that designates information
A Professional Corporation




                             10    or items that it produces in disclosures or in responses to discovery as
      San Francisco




                             11    “CONFIDENTIAL.”
                             12             2.6       Disclosure or Discovery Material: all items or information, regardless
                             13    of the medium or manner in which it is generated, stored, or maintained (including,
                             14    among other things, testimony, transcripts, and tangible things), that are produced
                             15    or generated in disclosures or responses to discovery in this matter.
                             16             2.7       Expert: a person with specialized knowledge or experience in a matter
                             17    pertinent to the litigation who has been retained by a Party or its counsel to serve as
                             18    an expert witness or as a consultant in this Action.
                             19             2.8       House Counsel: attorneys who are employees of a party to this
                             20    Action. House Counsel does not include Outside Counsel of Record or any
                             21    other outside counsel.
                             22             2.9       Non-Party: any natural person, partnership, corporation, association,
                             23    or other legal entity not named as a Party to this action.
                             24             2.10 Outside Counsel of Record: attorneys who are not employees of a
                             25    party to this Action but are retained to represent or advise a party to this Action and
                             26    have appeared in this Action on behalf of that party or are affiliated with a law firm
                             27    which has appeared on behalf of that party, and includes support staff. This also
                             28    encompasses counsel that act as consultants for an attorney or law firm.
                                   4832-4842-5670.2
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                 -3-            CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 4 of 17 Page ID #:669



                               1            2.11 Party: any party to this Action, including all of its officers, directors,
                               2   employees, consultants, retained experts, and Outside Counsel of Record (and their
                               3   support staffs).
                               4            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                               5   Discovery Material in this Action.
                               6            2.13 Professional Vendors: persons or entities that provide litigation
                               7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                               8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                               9   and their employees and subcontractors.
A Professional Corporation




                             10             2.14 Protected Material: any Disclosure or Discovery Material that is
      San Francisco




                             11    designated as “CONFIDENTIAL.” All pages impacted by this designation must be
                             12    marked with this designation in clear language so this designation is as conspicuous
                             13    as possible.
                             14             2.15 Receiving Party: a Party that receives Disclosure or Discovery
                             15    Material from a Producing Party.
                             16    3.       SCOPE
                             17             The protections conferred by this Stipulation and Order cover not only
                             18    Protected Material (as defined above), but also (1) any information copied or
                             19    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                             20    compilations of Protected Material; and (3) any testimony, conversations, or
                             21    presentations by Parties or their Counsel that might reveal Protected Material.
                             22             Any use of Protected Material at trial shall be governed by the orders of
                             23    the trial judge. This Order does not govern the use of Protected Material at trial.
                             24    4.       DURATION
                             25             Once a case proceeds to trial, all of the information that was designated as
                             26    confidential or maintained pursuant to this protective order becomes public and will
                             27    be presumptively available to all members of the public, including the press,
                             28    unless compelling reasons supported by specific factual findings to proceed
                                   4832-4842-5670.2
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                               -4-             CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 5 of 17 Page ID #:670



                               1   otherwise are made to the trial judge in advance of the trial. See Kamakana v.
                               2   City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)
                               3   (distinguishing “good cause” showing for sealing documents produced in discovery
                               4   from “compelling reasons” standard when merits-related documents are part of
                               5   court record). Accordingly, the terms of this protective order do not extend beyond
                               6   the commencement of the trial.
                               7            Even after final disposition of this litigation, the confidentiality obligations
                               8   imposed by this Order shall remain in effect until a Designating Party agrees
                               9   otherwise in writing or a court order otherwise directs. Final disposition shall be
A Professional Corporation




                             10    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
      San Francisco




                             11    with or without prejudice; and (2) final judgment herein after the completion and
                             12    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                             13    including the time limits for filing any motions or applications for extension of
                             14    time pursuant to applicable law.
                             15    5.       DESIGNATING PROTECTED MATERIAL
                             16             5.1       Exercise of Restraint and Care in Designating Material for Protection.
                             17    Each Party or Non-Party that designates information or items for protection
                             18    under this Order must take care to limit any such designation to specific material
                             19    that qualifies under the appropriate standards. The Designating Party must
                             20    designate for protection only those parts of material, documents, items, or oral or
                             21    written communications that qualify so that other portions of the material,
                             22    documents, items, or communications for which protection is not warranted are not
                             23    swept unjustifiably within the ambit of this Order.
                             24             Mass, indiscriminate, or routinized designations are prohibited. Designations
                             25    that are shown to be clearly unjustified or that have been made for an
                             26    improper purpose (e.g., to unnecessarily encumber the case development process or
                             27    to impose unnecessary expenses and burdens on other parties) may expose the
                             28    Designating Party to sanctions.
                                   4832-4842-5670.2
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                -5-             CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 6 of 17 Page ID #:671



                               1            If it comes to a Designating Party’s attention that information or items that it
                               2   designated for protection do not qualify for protection, that Designating Party must
                               3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                               4            5.2       Manner and Timing of Designations. Except as otherwise provided in
                               5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as
                               6   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
                               7   protection under this Order must be clearly so designated before the material is
                               8   disclosed or produced.
                               9            Designation in conformity with this Order requires:
A Professional Corporation




                             10                       (a) for information in documentary form (e.g., paper or electronic
      San Francisco




                             11    documents, but excluding transcripts of depositions or other pretrial or trial
                             12    proceedings), that the Producing Party affix at a minimum, the legend
                             13    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                             14    contains protected material. If only a portion or portions of the material on a
                             15    page qualifies for protection, the Producing Party also must clearly identify the
                             16    protected portion(s) (e.g., by making appropriate markings in the margins).
                             17             A Party or Non-Party that makes original documents available for inspection
                             18    need not designate them for protection until after the inspecting Party has indicated
                             19    which documents it would like copied and produced. During the inspection
                             20    and before the designation, all of the material made available for inspection
                             21    shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                             22    documents it wants copied and produced, the Producing Party must determine
                             23    which documents, or portions thereof, qualify for protection under this Order.
                             24    Then, before producing the specified documents, the Producing Party must affix the
                             25    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                             26    portion or portions of the material on a page qualifies for protection, the Producing
                             27    Party also must clearly identify the protected portion(s) (e.g., by making
                             28    appropriate markings in the margins).
                                   4832-4842-5670.2
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                -6-             CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 7 of 17 Page ID #:672



                               1                      (b) for testimony given in depositions that the Designating Party
                               2   identify the Disclosure or Discovery Material on the record, before the close of the
                               3   deposition all protected testimony.
                               4                      (c) for information produced in some form other than documentary
                               5   and for any other tangible items, that the Producing Party affix in a prominent place
                               6   on the exterior of the container or containers in which the information is stored
                               7   the legend “CONFIDENTIAL.” If only a portion or portions of the information
                               8   warrants protection, the Producing Party, to the extent practicable, shall identify the
                               9   protected portion(s).
A Professional Corporation




                             10             5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
      San Francisco




                             11    failure to designate qualified information or items does not, standing alone,
                             12    waive the Designating Party’s right to secure protection under this Order for such
                             13    material. Upon timely correction of a designation, the Receiving Party must make
                             14    reasonable efforts to assure that the material is treated in accordance with the
                             15    provisions of this Order.
                             16    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                             17             6.1       Timing of Challenges. Any Party or Non-Party may challenge a
                             18    designation of confidentiality at any time that is consistent with the Court’s
                             19    Scheduling Order.
                             20             6.2       Meet and Confer. The Challenging Party shall initiate the dispute
                             21    resolution process under Local Rule 37.1 et seq.
                             22             6.3       The burden of persuasion in any such challenge proceeding shall be
                             23    on the Designating Party. Frivolous challenges, and those made for an improper
                             24    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                             25    parties) may expose the Challenging Party to sanctions. Unless the
                             26    Designating Party has waived or withdrawn the confidentiality designation, all
                             27    parties shall continue to afford the material in question the level of protection to
                             28    which it is entitled under the Producing Party’s designation until the Court rules on
                                   4832-4842-5670.2
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                -7-             CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 8 of 17 Page ID #:673



                               1   the challenge
                               2   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                               3            7.1       Basic Principles. A Receiving Party may use Protected Material that
                               4   is disclosed or produced by another Party or by a Non-Party in connection with
                               5   this Action only for prosecuting, defending, or attempting to settle this Action.
                               6   Such Protected Material may be disclosed only to the categories of persons and
                               7   under the conditions described in this Order. When the Action has been terminated,
                               8   a Receiving Party must comply with the provisions of section 13 below (FINAL
                               9   DISPOSITION).
A Professional Corporation




                             10             Protected Material must be stored and maintained by a Receiving Party at
      San Francisco




                             11    a location and in a secure manner that ensures that access is limited to the persons
                             12    authorized under this Order.
                             13             7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
                             14    otherwise ordered by the court or permitted in writing by the Designating Party,
                             15    a Receiving Party may disclose any information or item designated
                             16    “CONFIDENTIAL” only to:
                             17                       (a) the Receiving Party’s Outside Counsel of Record in this
                             18    Action, as well as employees of said Outside Counsel of Record to whom it is
                             19    reasonably necessary to disclose the information for this Action;
                             20                       (b) the officers, directors, and employees (including House Counsel)
                             21    of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                             22                       (c) Experts (as defined in this Order) of the Receiving Party to
                             23    whom disclosure is reasonably necessary for this Action and who have signed the
                             24    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                             25                       (d) the court and its personnel;
                             26                       (e) court reporters and their staff;
                             27                       (f) professional jury or trial consultants, mock jurors, and
                             28    Professional Vendors to whom disclosure is reasonably necessary for this Action
                                   4832-4842-5670.2
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                  -8-          CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 9 of 17 Page ID #:674



                               1   and who have signed the “Acknowledgment and Agreement to Be Bound”
                               2   (Exhibit A);
                               3                      (g) the author or recipient of a document containing the information
                               4   or a custodian or other person who otherwise possessed or knew the information;
                               5                      (h) during their depositions, witnesses ,and attorneys for witnesses, in
                               6   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                               7   party requests that the witness sign the form attached as Exhibit 1 hereto; and
                               8   (2) they will not be permitted to keep any confidential information unless they sign
                               9   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
A Professional Corporation




                             10    agreed by the Designating Party or ordered by the court. Pages of transcribed
      San Francisco




                             11    deposition testimony or exhibits to depositions that reveal Protected Material
                             12    may be separately bound by the court reporter and may not be disclosed to anyone
                             13    except as permitted under this Stipulated Protective Order; and
                             14                       (i) any mediator or settlement officer, and their supporting
                             15    personnel, mutually agreed upon by any of the parties engaged in settlement
                             16    discussions.
                             17    8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                             18    IN OTHER LITIGATION
                             19             If a Party is served with a subpoena or a court order issued in other litigation
                             20    that compels disclosure of any information or items designated in this Action
                             21    as “CONFIDENTIAL,” that Party must:
                             22                       (a) promptly notify in writing the Designating Party. Such
                             23    notification shall include a copy of the subpoena or court order;
                             24                       (b) promptly notify in writing the party who caused the subpoena or
                             25    order to issue in the other litigation that some or all of the material covered by the
                             26    subpoena or order is subject to this Protective Order. Such notification shall
                             27    include a copy of this Stipulated Protective Order; and
                             28                       (c) cooperate with respect to all reasonable procedures sought to be
                                   4832-4842-5670.2
                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                 -9-             CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 10 of 17 Page ID #:675



                               1   pursued by the Designating Party whose Protected Material may be affected.
                               2            If the Designating Party timely seeks a protective order, the Party served
                               3   with the subpoena or court order shall not produce any information designated in
                               4   this action as “CONFIDENTIAL” before a determination by the court from
                               5   which the subpoena or order issued, unless the Party has obtained the
                               6   Designating Party’s permission. The Designating Party shall bear the burden
                               7   and expense of seeking protection in that court of its confidential material and
                               8   nothing in these provisions should be construed as authorizing or encouraging a
                               9   Receiving Party in this Action to disobey a lawful directive from another court.
A Professional Corporation




                              10   9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
      San Francisco




                              11   PRODUCED IN THIS LITIGATION
                              12            (a)       The terms of this Order are applicable to information produced by a
                              13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                              14   produced by Non-Parties in connection with this litigation is protected by the
                              15   remedies and relief provided by this Order. Nothing in these provisions should
                              16   be construed as prohibiting a Non-Party from seeking additional protections.
                              17            (b)       In the event that a Party is required, by a valid discovery request, to
                              18   produce a Non-Party’s confidential information in its possession, and the Party is
                              19   subject to an agreement with the Non-Party not to produce the Non-Party’s
                              20   confidential information, then the Party shall:
                              21                      (1)   promptly notify in writing the Requesting Party and the Non-
                              22   Party that some or all of the information requested is subject to a confidentiality
                              23   agreement with a Non-Party;
                              24                      (2)   promptly provide the Non-Party with a copy of the Stipulated
                              25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                              26   specific description of the information requested; and
                              27                      (3)   make the information requested available for inspection by the
                              28   Non-Party, if requested.
                                   4832-4842-5670.2
                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                 - 10 -           CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 11 of 17 Page ID #:676



                               1            (c)       If the Non-Party fails to seek a protective order from this court within
                               2   14 days of receiving the notice and accompanying information, the Receiving Party
                               3   may produce the Non-Party’s confidential information responsive to the discovery
                               4   request. If the Non-Party timely seeks a protective order, the Receiving Party
                               5   shall not produce any information in its possession or control that is subject to the
                               6   confidentiality agreement with the Non-Party before a determination by the
                               7   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                               8   expense of seeking protection in this court of its Protected Material.
                               9   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
A Professional Corporation




                              10            If a Receiving Party learns that, by inadvertence or otherwise, it has
      San Francisco




                              11   disclosed Protected Material to any person or in any circumstance not authorized
                              12   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                              13   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                              14   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                              15   the person or persons to whom unauthorized disclosures were made of all the terms
                              16   of this Order, and (d) request such person or persons to execute the
                              17   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                              18   A.
                              19   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                              20   PROTECTED MATERIAL
                              21            When a Producing Party gives notice to Receiving Parties that certain
                              22   inadvertently produced material is subject to a claim of privilege or other
                              23   protection, the obligations of the Receiving Parties are those set forth in Federal
                              24   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                              25   whatever procedure may be established in an e-discovery order that provides for
                              26   production without prior privilege review. Pursuant to Federal Rule of Evidence
                              27   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                              28   of a communication or information covered by the attorney-client privilege or work
                                   4832-4842-5670.2
                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                - 11 -           CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 12 of 17 Page ID #:677



                               1   product protection, the parties may incorporate their agreement in the stipulated
                               2   protective order submitted to the court.
                               3   12.       MISCELLANEOUS
                               4            12.1      Right to Further Relief. Nothing in this Order abridges the right of
                               5   any person to seek its modification by the Court in the future.
                               6            12.2      Right to Assert Other Objections. By stipulating to the entry of
                               7   this Protective Order no Party waives any right it otherwise would have to
                               8   object to disclosing or producing any information or item on any ground not
                               9   addressed in this Stipulated Protective Order. Similarly, no Party waives any
A Professional Corporation




                              10   right to object on any ground to use in evidence of any of the material covered by
      San Francisco




                              11   this Protective Order.
                              12            12.3      Filing Protected Material. A Party that seeks to file under seal any
                              13   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                              14   may only be filed under seal pursuant to a court order authorizing the sealing of the
                              15   specific Protected Material at issue. If a Party’s request to file Protected Material
                              16   under seal (via protective order motion or otherwise) is denied by the court, then the
                              17   Receiving Party may file the information in the public record unless otherwise
                              18   instructed by the court.
                              19            Defendant currently asserts that much of their document production from
                              20   their Custodian of Records/employees/agents/contractors is/are sensitive and
                              21   protected materials for one reason or another. The parties have met and conferred
                              22   on this issue. It is understood that Plaintiff does not wish to bear the burden and
                              23   expense of moving the court to seal documents that defendant designated as
                              24   Protected Material.
                              25            The parties agree that plaintiff should provide a reasonable five (5) day
                              26   notice to defendant, of the need to use, reference and file with the court, certain
                              27   Protected Material when filing court documents. It is agreed to by the parties, that
                              28   plaintiff may file motion papers or other court filings, including motion opposition
                                   4832-4842-5670.2
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                - 12 -          CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 13 of 17 Page ID #:678



                               1   papers, that reference the Protected Material by its stamped Bates Numbers with
                               2   pre-fix “DEF_”.
                               3            The burden is then on defendant to move the court to seal the specific pages
                               4   of the Protected Material, whether an exhibit or otherwise. Defendant must move
                               5   the court within five (5) business days to seek an order to seal the Protected
                               6   Material. If and when the court order permitting the filing of the Protected Material
                               7   “under seal” is issued to moving party defendant, defendant shall, no later than 72
                               8   hours, file the unredacted and complete identified sensitive material or document at
                               9   issue with the court under seal.
A Professional Corporation




                              10            The intent and goal is to not reduce plaintiff’s time permitted to file or
      San Francisco




                              11   oppose motions or engage in other court filings that use and reference protected
                              12   materials. The intent and goal is for plaintiff to file as complete papers as possible,
                              13   which may include references to defendant’s protected material, and provide and
                              14   instigate defendant to take steps to obtain an order to obtain an order that permits
                              15   sealing, and then defendant immediately file the referenced protected materials
                              16   under seal or not file them under seal, so the court may then review the alleged
                              17   sensitive protected materials at issue, alongside plaintiff’s filed papers.
                              18            This same procedure may also work in reverse as to the two parties in this
                              19   case. However, plaintiff does not foresee any claim or need to assert the existence
                              20   of protected materials, at this point in time.
                              21   13.      FINAL DISPOSITION
                              22            After the final disposition of this Action, as defined in paragraph 4, within 12
                              23   months after the final disposition of the case, by way of a written request by the
                              24   Designating Party, each Receiving Party must return all Protected Material to the
                              25   Producing Party or destroy such material. Plaintiff shall have up to 12 months to
                              26   destroy such materials from the date of request. As used in this subdivision, “all
                              27   Protected Material” includes all copies, abstracts, compilations, summaries, and any
                              28   other format reproducing or capturing any of the Protected Material.
                                   4832-4842-5670.2
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                              - 13 -           CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 14 of 17 Page ID #:679



                               1            Notwithstanding this provision, Counsel are entitled to retain an archival
                               2   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                               3   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                               4   work product, and consultant and expert work product, even if such materials
                               5   contain Protected Material. Any such archival copies that contain or constitute
                               6   Protected Material remain subject to this Protective Order as set forth in Section 4
                               7   and shall continue for as long as counsel preserve their files in due course at their
                               8   law firm.
                               9   14.      Any violation of this Order may be punished by any and all appropriate
A Professional Corporation




                              10   measures including, without limitation, contempt proceedings and/or monetary
      San Francisco




                              11   sanctions.
                              12      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                              13
                                   Dated:                                    LAW OFFICES OF
                              14                                             GENE J. GOLDSMAN
                              15
                              16                                             By:      /s/ Evan A. Blair
                                                                                     EVAN A. BLAIR
                              17                                                     GENE J. GOLDSMAN
                                                                                     Attorneys for Plaintiff
                              18                                                     DARNELL HENLEY
                              19
                              20
                                   Dated:                                    ROPERS MAJESKI PC
                              21
                              22
                                                                             By: /s/ Stephan Choo
                              23                                                  KATHLEEN N. STRICKLAND
                                                                                  STEPHAN CHOO
                              24                                                  Attorneys for Defendant
                                                                                  WAL-MART STORES, INC.
                              25
                              26
                              27
                              28
                                   4832-4842-5670.2
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                            - 14 -             CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 15 of 17 Page ID #:680



                               1                                            ATTESTATION
                               2
                                              In compliance with Local Rule 5-1, the filing attorney attests that he has
                               3
                                    obtained concurrence regarding the filing and contents of this document with the
                               4
                                    other signatories thereto.
                               5
                               6
                               7
                               8
                               9
A Professional Corporation




                              10
      San Francisco




                              11
                              12
                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                   4832-4842-5670.2
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                              - 15 -           CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 16 of 17 Page ID #:681



                               1    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                               2
                               3
                                    DATED: 8/10/20                               ./S/ CHARLES F. EICK
                               4
                                                                                 CHARLES F. EICK
                               5                                                U.S. MAGISTRATE JUDGE
                               6
                               7
                               8
                               9
A Professional Corporation




                              10
      San Francisco




                              11
                              12
                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                   4832-4842-5670.2
                                                                                     STIPULATED PROTECTIVE ORDER
                                                                       - 16 -        CASE NO. 2:20-CV-02902 GW (ASX)
                             Case 2:20-cv-02902-GW-E Document 26 Filed 08/10/20 Page 17 of 17 Page ID #:682



                               1                                        EXHIBIT A
                               2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                               3            I, _____________________ [print or type full name], of
                               4   _____________________ [print or type full address], declare under penalty of
                               5   perjury that I have read in its entirety and understand the Stipulated Protective
                               6   Order that was issued by the United States District Court for the Central District of
                               7   California on ________________, 2020, in the case of Darnell Henley v. Wal-Mart
                               8   Stores, Inc., Case No. 2:20-cv-02902 GW (ASx). I agree to comply with and to be
                               9   bound by all the terms of this Stipulated Protective Order and I understand
A Professional Corporation




                              10   and acknowledge that failure to so comply could expose me to sanctions and
      San Francisco




                              11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
                              12   any manner any information or item that is subject to this Stipulated Protective
                              13   Order to any person or entity except in strict compliance with the provisions of this
                              14   Order. I further agree to submit to the jurisdiction of the United States District
                              15   Court for the Central District of California for the purpose of enforcing the terms of
                              16   this Stipulated Protective Order, even if such enforcement proceedings occur after
                              17   termination of this action. I hereby appoint _____________________ [print or
                              18   type full name] of _____________________ [print or type full address and
                              19   telephone number] as my California agent for service of process in connection with
                              20   this action or any proceedings related to enforcement of this Stipulated Protective
                              21   Order.
                              22   Date:___________________
                              23   City and State where sworn and signed:___________________________________
                              24   Printed name:________________________________________________________
                              25   Signature:___________________________________________________________
                              26
                              27
                              28
                                   4832-4842-5670.2
                                                                                            STIPULATED PROTECTIVE ORDER
                                                                            - 17 -          CASE NO. 2:20-CV-02902 GW (ASX)
